



Exhibit 10.24


INDEMNIFICATION AGREEMENT


This INDEMNIFICATION AGREEMENT (the “Agreement”) dated as of
                                         , is made by and between Reinsurance
Group of America, Incorporated, a Missouri corporation (“RGA”) and
                                          (“Indemnitee”).


RECITALS


A.Indemnitee is an officer and/or director of RGA and in such capacity is
performing a valuable service for RGA.


B.The Second Restated Articles of Incorporation of RGA requires RGA to indemnify
its directors and officers to the maximum extent permitted by law, and
indemnification is also authorized by Section 351.355 of The General and
Business Corporation Law of Missouri (the “Indemnification Statute”).


C.The Second Restated Articles of Incorporation of RGA and the Indemnification
Statute, under which RGA is organized, expressly provide that the
indemnification provisions set forth therein are not exclusive, and contemplate
that contracts may be entered into between RGA and its directors and officers
with respect to indemnification.


D.In accordance with the authorization provided by the Second Restated Articles
of Incorporation of RGA and the Indemnification Statute, directors and officers
liability insurance (“D&O Insurance”) has been purchased covering certain
liabilities which may be incurred by RGA’s directors and officers in the
performance of their services for RGA, subsidiaries of RGA, and other
enterprises.


E.RGA recognizes that competent and experienced persons are reluctant to serve
as directors or officers of corporations unless they are protected by
comprehensive liability insurance or indemnification, or both, due to increased
exposure to litigation costs and risks resulting from their service to such
corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors and officers.


F.The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such directors and officers with adequate, reliable knowledge of
legal risks to which they are exposed or information regarding the proper course
of action take.


G.RGA and Indemnitee recognize that plaintiffs often seek damages in such large
amounts and the costs of litigation may be so enormous (whether or not the case
is meritorious), that the defense and/or settlement of such litigation is often
beyond the personal resources of directors and officers.


H.RGA believes that it is unfair for its directors and officers to assume the
risk of huge judgments and other expenses which may occur in cases in which the
director or officer received no personal profit and in cases where the director
or officer was not culpable.


I.RGA, after reasonable investigation, has determined that policies of D&O
Insurance may be inadequate in certain circumstances to cover all possible
exposure from which Indemnitee





--------------------------------------------------------------------------------





should be protected. RGA believes that the interests of RGA and its shareholders
would best be served by a combination of such insurance and the indemnification
by RGA of the directors and officers of RGA. To provide such protection and
thereby induce Indemnitee to serve or continue to serve as a director and/or
officer of RGA, RGA has determined and agreed to enter into this Agreement with
Indemnitee.


J.The Board of Directors has determined that contractual indemnification as set
forth herein is not only reasonable and prudent but necessary to promote the
best interests of RGA and its shareholders.


K.RGA desires and has requested Indemnitee to serve or continue to serve as a
director and/or officer of RGA free from undue concern for claims for damages
arising out of or related to such services.


L.Indemnitee is willing to serve, or continue to serve, or to provide additional
service as a director and/or officer of RGA or for or on behalf of RGA, only on
the condition that Indemnitee is furnished the indemnity provided for herein.


NOW THEREFORE, in consideration of the premises and Indemnitee’s service as a
director and/or officer of RGA after the date hereof, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, RGA and Indemnitee, intending to be legally bound, hereby agree as
follows:


1.
Definitions



In this Agreement the following terms have the following meanings:


(a)    The term “another enterprise” shall mean any corporation (other than
RGA), partnership, joint venture, trust, limited liability company, employee
benefit plan or other legal entity or enterprise.


(b)    The term “defense” when used with respect to any proceeding shall include
investigations of any proceeding as well as appeals in any proceeding and shall
also include defense by way of cross claim or counterclaim.


(c)    The term “expenses” means all direct and indirect costs (including,
without limitation, attorneys’ fees, retainers, court costs, transcripts, fees
of experts, witness fees, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees, appeal bonds,
and all other disbursements or out-of-pocket expenses) actually and reasonably
incurred in connection with (i) any proceeding or (ii) establishing or enforcing
any right to indemnification or advancement of expenses under this Agreement,
applicable law, any other agreement or provision of RGA’s Articles of
Incorporation or Bylaws now or hereafter in effect or otherwise; provided,
however, that “expenses” shall not include any judgment, fines or amount paid in
settlement. The term “expenses” shall include reasonable compensation for time
spent by Indemnitee for which Indemnitee is not otherwise compensated by RGA or
any other source, provided that the rate of compensation and estimated time
involved is approved by RGA’s Board of Directors.


(d)    The term “judgments, fines and amounts paid in settlement” shall be
broadly construed and shall include, without limitation, all direct and indirect
payments of any type or nature whatsoever, as well as any penalties or excise
taxes assessed on a person with respect to an employee benefit plan.


(e)    The term “proceeding” shall mean, without limitation, the investigation,
preparation, prosecution, defense, settlement, arbitration and appeal of, or the
giving of testimony in, any threatened,





--------------------------------------------------------------------------------





pending or completed claim, action, suit or proceeding (including those by or in
the right of RGA or a subsidiary of RGA) whether civil, criminal, administrative
or investigative or otherwise and whether formal or informal.


(f)    The term “serving at the request of RGA” shall include, without
limitation, any service as a director, officer, employee or agent of RGA or a
subsidiary of RGA which imposes duties on, or involves services by, Indemnitee
with respect to any employee benefit plan, its participants or beneficiaries.


(g)    “RGA” shall include, without limitation and in addition to the resulting
corporation, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees or agents, so that any person who is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise, shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as he or she
would have with respect to such constituent corporation if its separate
existence had continued.


(h)    A “director or officer of RGA” shall include a director or officer of a
subsidiary of RGA, a “director and/or officer of RGA” shall include a director
and/or officer of a subsidiary of RGA”, and “RGA’s directors and officers” shall
include directors and officers of RGA’s subsidiaries.


2.
Indemnification - General



RGA shall indemnify and hold harmless Indemnitee to the fullest extent permitted
or authorized by applicable law. The term “applicable law” means (i) the
Indemnification Statute as in effect on the date hereof and as thereafter
amended (but in the case of any such amendment, only to the extent such
amendment permits RGA to provide broader indemnification rights than the
Indemnification Statute permitted RGA to provide immediately prior to such
amendment) and (ii) any other statutory indemnification provisions adopted after
the date hereof.


3.
Additional Indemnification



Notwithstanding any limitation on indemnity pursuant to Section 2, RGA shall
indemnify Indemnitee and hold Indemnitee harmless from and against any and all
expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee in connection with any proceeding to which
Indemnitee is, was or at any time becomes a party, or is threatened to be made a
party by reason of the fact that Indemnitee is or was at any time a director,
officer, employee or agent of RGA, or is or was serving or at any time serves at
the request of RGA as a director, officer, employee or agent of another
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise.


4.
Partial Indemnification



If Indemnitee is entitled under any provision of this Agreement to
indemnification by RGA for some or a portion of any expenses or liabilities of
any type whatsoever (including, but not limited to, attorneys’ fees, judgments,
fines and amounts paid in settlement), but is not entitled, however, to
indemnification for the total amount thereof, RGA shall nevertheless indemnify
the Indemnitee for the portion thereof to which the Indemnitee is so entitled.







--------------------------------------------------------------------------------





5.
Insurance



RGA may, but is not obligated to, obtain D&O Insurance as may be or become
available in reasonable amounts from established and reputable insurers with
respect to which Indemnitee is named as an insured. Notwithstanding any other
provision of the Agreement, the Company shall not be obligated to indemnify
Indemnitee for expenses or liabilities of any type which have been paid directly
to or on behalf of Indemnitee by D&O Insurance. If RGA has D&O Insurance in
effect at the time RGA receives from Indemnitee any notice of the commencement
of a proceeding, RGA shall give prompt notice of the commencement of such
proceeding to the insurer(s) in accordance with the procedures set forth in the
applicable policy or policies. RGA shall thereafter take all necessary or
desirable action to cause such insurer(s) to pay, to or on behalf of the
Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policy or policies.


6.
Limitations on Certain Indemnification



Notwithstanding any other provisions of this Agreement to the contrary, RGA
shall not indemnify or hold Indemnitee harmless:


(a)    for amounts indemnified by RGA other than pursuant to this Agreement and
amounts paid pursuant to policies of D&O Insurance;


(b)    in respect to remuneration paid to Indemnitee if it shall be determined
by a final judgment or other final adjudication that such remuneration was in
violation of law;


(c)    if a final judgment is rendered against Indemnitee for an accounting of
profits made from the purchase or sale by Indemnitee of securities of RGA
pursuant to Section 16(b) of the Securities Exchange Act of 1934 and amendments
thereto or similar provisions of any federal, state or local law;


(d)    from or on account of Indemnitee’s conduct which is finally adjudged by a
court having jurisdiction in the matter to have been knowingly fraudulent,
deliberately dishonest or to have constituted willful misconduct;


(e)    if a final adjudication by a court having jurisdiction in the matter
shall determine that such indemnification is not lawful;


(f)    in respect to proceedings or claims initiated or brought voluntarily by
Indemnitee and not by way of defense, except in respect to proceedings brought
to establish or enforce a right to indemnification under this Agreement, or any
other statute or law or otherwise as required under the Indemnification Statute,
if Indemnitee is successful in whole or in part, but such indemnification or
advancement of expenses may be provided by RGA in specific cases if the Board of
Directors finds it to be appropriate; or


(g)    in connection with proceedings or claims involving the enforcement of
non-compete and/or non-disclosure agreements or the non-compete and/or
non-disclosure provisions of employment, consulting or similar agreements that
Indemnitee may be a party to with RGA, any subsidiary of RGA or any other
applicable foreign or domestic corporation, partnership, joint venture, trust or
other enterprise, if any.


7.
Notification and Defense of Claim



After receipt by Indemnitee of notice of the commencement of, or the threat of
the commencement of, any proceeding, Indemnitee shall promptly notify RGA if
Indemnitee believes that indemnification with respect thereto may be sought from
RGA under this Agreement; provided, however, that the failure of





--------------------------------------------------------------------------------





Indemnitee to provide such notification shall not diminish Indemnitee’s
indemnification hereunder, except to the extent that RGA can demonstrate that it
was actually prejudiced as a result thereof. With respect to any such proceeding
as to which Indemnitee notifies RGA of the commencement thereof or the threat of
the commencement thereof:


(a)    RGA will be entitled to participate therein at its own expense.


(b)    Except as otherwise provided in the next paragraph, RGA, jointly with any
other indemnifying party similarly notified, will be entitled to assume the
defense thereof, with counsel reasonably satisfactory to Indemnitee. After
notice from RGA to Indemnitee of RGA’s election to assume the defense thereof,
RGA will not be liable to Indemnitee under this Agreement for any legal or other
expenses subsequently incurred by Indemnitee in the defense thereof other than
reasonable costs of investigation or as noted in the next paragraph of this
subsection (b).


Indemnitee may employ Indemnitee’s own counsel in such proceeding but the fees
and expenses of such counsel incurred after notice from RGA of its assumption of
the defense thereof shall be at the expense of Indemnitee unless (i) the
employment of counsel by Indemnitee has been authorized by RGA, (ii) RGA shall
have reasonably concluded that there may be a conflict of interest between RGA
and Indemnitee in the conduct of the defense of such proceeding, or (iii) RGA
shall not in fact have employed counsel to assume the defense of such
proceeding, in each of which cases the reasonable fees and expenses of
Indemnitee’s counsel shall be at the expense of RGA.


(c)    RGA shall not be liable to indemnify Indemnitee under this Agreement for
any amounts paid in settlement of any proceeding effected without RGA’s written
consent. RGA shall not settle any proceeding in any manner which would impose
any penalty or limitation on Indemnitee without Indemnitee’s written consent.
Neither RGA nor Indemnitee will unreasonably withhold their consent to any
proposed settlement.


8.
Advancement of Expenses



Except as otherwise provided herein, RGA shall advance any expenses actually and
reasonably incurred by Indemnitee in connection with the investigation, defense,
settlement and/or appeal of any proceeding to which Indemnitee is a party or is
threatened to be made a party by reason of the fact that Indemnitee is or was a
director, officer, employee or agent of RGA or a subsidiary of RGA, or is or was
serving at the request or on behalf of RGA or a subsidiary of RGA as a director,
officer, employee or agent of another corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or another
enterprise, provided RGA receives an undertaking from the Indemnitee agreeing to
repay such amounts advanced in the event it is ultimately determined that the
Indemnitee is not entitled to be indemnified by RGA therefor. The advances to be
made hereunder shall be paid by RGA to or on behalf of the Indemnitee promptly
and in any event within thirty (30) days following delivery of a written request
therefor by Indemnitee to RGA and a copy of the invoices requested to be paid.


9.
Enforcement



(a)    In the event that Indemnitee is required to bring any action to enforce
any rights or to collect any money due under this Agreement, RGA shall advance
Indemnitee’s expenses; provided, however, that if Indemnitee is not successful
in such action, in whole or in part, Indemnitee shall reimburse RGA for all of
Indemnitee’s expenses so advanced.


(b)    In order to provide for just and equitable contribution in circumstances
in which the indemnification provided for herein is held by a court of competent
jurisdiction to be unavailable to Indemnitee





--------------------------------------------------------------------------------





in whole or in part, it is agreed that, in such event, RGA shall to the fullest
extent permitted by Missouri law, contribute to the payment of the Indemnitee’s
expenses, judgments, fines and amounts paid in settlement with respect to any
proceeding in an amount that is just and equitable in the circumstances, taking
into account, among other things, contributions by other directors and officers
of RGA or others pursuant to indemnification agreements or otherwise; provided
that, without limiting the generality of the foregoing, such contribution shall
not be required where such holding by the court is due to Indemnitee having
intentionally caused or intentionally contributed to the injury complained of
with the knowledge that such injury would occur.


(c)    RGA shall indemnify Indemnitee against all expenses actually and
reasonably incurred in connection with any hearing or proceeding under this
Section 9, if Indemnitee is successful in whole or in part.


10.
Continuation of Indemnity



All agreements and obligations of RGA contained herein shall continue during the
period Indemnitee is a director or officer of RGA (or is or was serving at the
request or on behalf of RGA or a subsidiary of RGA as a director, officer,
employee or agent of another enterprise) and shall continue thereafter so long
as Indemnitee shall be subject to any possible proceeding by reason of the fact
that Indemnitee was a director or officer of RGA or serving in any other
capacity referred to herein.


11.
Other Rights and Remedies



The indemnification and other rights provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may be entitled under
any provision of law, RGA’s Second Restated Articles of Incorporation, RGA’s
Bylaws, other agreement, vote of shareholders or disinterested directors or
otherwise, both as to action in Indemnitee’s official capacity and as to action
in another capacity while occupying any of the positions or having any of the
relationships referred to in this Agreement, and shall continue after Indemnitee
has ceased to occupy such position or have such relationship.


12.
Subrogation



In the event of payment under this Agreement, RGA shall be subrogated to the
extent of such payment to all of the rights of recovery of Indemnitee, who shall
execute all papers required and shall do everything that may reasonably be
necessary to secure such rights, including the execution of such documents
necessary to enable RGA effectively to bring suit to enforce such rights. RGA
shall pay or reimburse all reasonable expenses incurred by Indemnitee in
connection with such subrogation.


13.
Severability



If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable (i) the validity, legality and enforceability of the remaining
provisions of this Agreement shall not be in any way affected or impaired
thereby, and (ii) to the fullest extent possible, the provisions of this
Agreement shall be construed so as to give effect to the intent manifested by
the provision held invalid, illegal or unenforceable.


14.
Modification and Waiver



No supplement or amendment of this Agreement shall be binding unless executed in
writing by both of the parties. No waiver of any of the provisions of this
Agreement shall be binding unless executed in writing by the person making the
waiver nor shall such waiver constitute a continuing waiver.







--------------------------------------------------------------------------------





15.
Notices



All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand and
receipted for by the party to whom said notice or other communication shall have
been directed or if (ii) mailed by certified or registered mail with postage
prepaid, on the third business day after the date on which it is so mailed:


(a)
If to Indemnitee, to:                    



or to such other address as may be furnished in writing to RGA by Indemnitee;


(b)    If to RGA, to:


Reinsurance Group of America, Incorporated
1370 Timberlake Manor Parkway
Chesterfield, Missouri 63017-6039
Attn: General Counsel


or to such other address as may have been furnished in writing to Indemnitee by
RGA.


16.
Governing Law



This Agreement shall in all respects be construed in accordance with and
governed by the substantive laws of the State of Missouri, without reference to
its choice of law rules.


17.
Other Rights and Remedies



The rights of Indemnitee hereunder shall be in addition to any other rights
Indemnitee may have under RGA’s Articles of Incorporation, Bylaws or the
Indemnification Statute or otherwise, and nothing herein shall be deemed to
diminish or otherwise restrict Indemnitee’s right to indemnification under any
such other provision. To the extent applicable law or the Articles of
Incorporation or the Bylaws of RGA, as in effect on the date hereof or at any
time in the future, permit greater indemnification than as provided for in this
Agreement, the parties hereto agree that Indemnitee shall enjoy by this
Agreement the greater benefits so afforded by such law or provision of the
Articles of Incorporation or Bylaws and this Agreement shall be deemed amended
without any further action by RGA or Indemnitee to grant such greater benefits.


18.
Heirs, Successors and Assigns



This Agreement shall be binding upon and inure to the benefit of and be
enforceable against and by the parties hereto and their respective successors,
assigns (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of RGA), spouses, heirs and personal and legal representatives. RGA shall
require and cause any successor (whether direct or indirect by purchase, merger,
consolidation, or otherwise) to all, substantially all, or a substantial part,
of the business and/or assets of RGA, by written agreement in form and substance
satisfactory to Indemnitee, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that RGA would be required
to perform if no such succession had taken place. This Agreement shall continue
in effect regardless of whether Indemnitee continues to serve as a director,
officer, employee or agent of RGA or of another enterprise at the request of
RGA. This Agreement shall not be deemed to create any obligation on the part of
Indemnitee to continue to serve in any such capacity. No assignment or
succession (whether direct or indirect by purchase, merger, consolidation, or
otherwise) shall relieve RGA of its obligations hereunder.





--------------------------------------------------------------------------------







19.
Agreement to Serve



Indemnitee agrees to serve and/or continue to serve as an director and/or
officer of RGA, at its will (or under separate agreement, if such agreement now
or hereafter exists), so long as he or she is duly appointed or elected and
qualified in accordance with the applicable provisions of the Articles of
Incorporation and Bylaws of RGA, any subsidiary of RGA, or any applicable other
foreign or domestic corporation, partnership, limited liability company, joint
venture, trust or other enterprise, or until such time as he or she tenders his
or her resignation in writing, provided, however, that nothing contained in this
Agreement is intended to create any right to continued employment by Indemnitee
in any capacity.


20.
Miscellaneous



(a)    The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
affect the construction thereof.


(b)    RGA expressly confirms and agrees that is has entered into this Agreement
and assumed the obligations imposed on RGA hereby in order to induce Indemnitee
to become or to continue as a director and/or officer of RGA and acknowledges
that Indemnitee is relying upon this Agreement in continuing in such capacity or
capacities.


(c)    In the event of any ambiguity, vagueness or other matter involving the
interpretation or meaning of this Agreement, this Agreement shall be liberally
construed so as to provide to Indemnitee the full benefits set out herein.


(d)    This Agreement supercedes any prior indemnification agreement between
Indemnitee and RGA or its predecessors or subsidiaries.


This Indemnification Agreement is entered into on the day and year first above
written.






REINSURANCE GROUP OF AMERICA, INCORPORATED




By:    _____________________________________
Name:    
Title:    




INDEMNITEE




By:    _____________________________________
Name:    _____________________________________







